              Case 1:21-cv-06827 Document 1 Filed 08/13/21 Page 1 of 6




BLANK ROME LLP
Attorneys for Plaintiff
Richard V. Singleton II
Emma C. Jones
1271 Avenue of the Americas
New York, NY 10020
(212) 885-5000
RSingleton@blankrome.com
EJones@blankrome.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MONJASA PTY S.A.,                                        Civil Action No.:

                               Plaintiff,                COMPLAINT

                -against-

FREEPOINT COMMODITIES LLC

                               Defendant


        Plaintiff, Monjasa Pty S.A., through its attorneys Blank Rome LLP, for its Complaint

against Defendant Freepoint Commodities LLC, alleges as follows:

                                 JURISDICTION AND VENUE

        1.      This action arises from breach of a maritime contract. Accordingly, it is an

admiralty or maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure. The Court has original jurisdiction of this admiralty and maritime claim under

28 U.S.C. § 1333. It also falls within this Court’s diversity jurisdiction under 28 U.S.C § 1332 as

the dispute is between a citizen of a foreign state and a citizen of one of the United States and the

amount in controversy exceeds $75,000.

        2.      Venue is proper in this court because the applicable contracts provide for the

“exclusive jurisdiction of the State or Federal Courts located in Manhattan New York.”



148750.06509/126591494v.2
              Case 1:21-cv-06827 Document 1 Filed 08/13/21 Page 2 of 6




                                            PARTIES

        3.      Monjasa Pty S.A. (“Monjasa”) is in the business of supplying marine fuel to

ships. At all material times, Monjasa was and still is a corporation organized and existing u n d er

the laws of Panama, having its principal place of business at Costa del Este Financial Park,

Tower 100, Office 25A, Panama City, 842497 Panama.

        4.      On information and belief, Defendant Freepoint Commodities LLC (“Freepoint”)

is a limited liability corporation organized and existing under the laws of the State of Delaware,

with its Headquarters at 58 Commerce Road, Stamford, CT, 06902. Pursuant to contractual

authorization, Freepoint may be served by serving its last designated address.

                                             FACTS

        5.      On or about December 6, 2019, Monjasa entered into a purchase contract with

Freepoint bearing contract number 7394608, for the purchase of certain quantities of IFO 3 80

0.50% Sulphur ISO 8217:2010, for delivery in December 2019 at Melones Island, Panama. See

Exhibit A.

        6.      On or about December 12, 2019, Monjasa entered into a purchase contract with

Freepoint bearing contract number 7420133 (together with contract number 7394608, “the

Contracts”) for the purchase of certain quantities of IFO 380 0.50% Sulphur ISO 8217:2010, f or

delivery in December 2019. See Exhibit B.

        7.      The Contracts are identical in all material terms save for the quantity to be

delivered and the pricing date.

        8.      The Contracts incorporate by reference the BP Global Americas General Terms

and Conditions for Purchases and Sales of Crude Oil, Refined Petroleum and Related Products,




                                                 2

148750.06509/126591494v.2
                 Case 1:21-cv-06827 Document 1 Filed 08/13/21 Page 3 of 6




2015 Edition, with Freepoint Amendments dated July 3, 2019 (“Freepoint Terms”), annexed

hereto as Exhibit C. (Exs. A, B ¶ 15).

        9.        The Contracts contained specifications and requirements for the fuel sold u n d er

the contracts by reference to the specifications in ISO 8217:2010, which is an international

standard that sets forth acceptable standards for a number of fuel characteristics, including

Sulphur Content and Total Sediment Potential (“TSP”).

        10.       The Contracts provided that the fuel quality would be “[m]eeting IFO 380 0.50

SUL ISO 8217:2010 specifications” (Exs. A, B ¶ 7).

        11.       The Freepoint Terms provided that Part I, Sec. 27 of the BP Global Americas

General Terms and Conditions for Purchases and Sales of Crude Oil, Refined Petroleum and

Related Products, 2015 Edition was deleted in its entirety and replaced by the following clause:

                  “27. Each Party irrevocably submits to the exclusive jurisdiction of
                  the courts of the State of New York and the federal courts in each
                  case situated in the borough of Manhattan, New York City and to
                  service of process by certified mail, delivered to the Party at its last
                  designated address. Each Party irrevocably waives, to the fullest
                  extent permitted by applicable law, any objection to the
                  jurisdiction of any such court or to venue therein or any claim of
                  inconvenient forum of such court or of sovereign immunity.
                  FURTHER, EACH PARTY WAIVES, TO THE FULLEST
                  EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
                  IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
                  PROCEEDINGS RELATING TO ANY TRANSACTION.”
(Ex. C, p. 1).
        12.       Pursuant to the Contracts, Freepoint supplied fuel to Monjasa Barge ANCON

TRADER on November 22, 2019, November 30, 2019, December 2, 2019, December 7, 2019,

December 14, 2019, December 18, 2019, December 21, 2019 and January 2, 2020; and to

Monjasa Barge ACCRA on December 4, 2019, December 7, 2019, December 14, 2019,

December 20, 2019, December 30, 2019 and January 4, 2020.


                                                     3

148750.06509/126591494v.2
              Case 1:21-cv-06827 Document 1 Filed 08/13/21 Page 4 of 6




        13.     Monjasa in turn entered into sales contracts with various customers to deliver th e

Freepoint-supplied fuel to the following vessels:

                        M/V DIVINIGATE
                        M/V MORNING CORNET
                        M/V PAC ANALTH
                        M/V GREENFAST
                        M/V SEATREASURE
                        M/V NS STREAM

        14.     At some point thereafter, Monjasa began receiving notices from its customers

regarding off-specification claims for Sulphur Content and TSP in the fuel.

        15.     On or about November 22, 2019, December 16, 2019, December 30, 2019 an d

January 13, 2020, Monjasa notified Freepoint of the claims by its customers and presented

Freepoint with its claims that the fuel provided to the ANCON TRADER was off specificatio n,

together with available documentation supporting the claims in compliance with the Contracts.

        16.     On or about December 16, 2019, December 30, 2019 and January 13, 2020,

Monjasa notified Freepoint of the claims by its customers and presented Freepoint with its claims

that the fuel provided to the ACCRA was off specification, together with available

documentation supporting the claims in compliance with the Contracts.

        17.     Monjasa proposed that tests be performed on samples of the fuel sold under th e

Contracts and the samples were submitted to Caleb Brett Intertek for analysis.

        18.     Freepoint was advised of the proposed testing and agreed, without any objection

or reservation of any rights, to Monjasa’s proposed joint testing by Caleb Brett Intertek.

        19.     The Caleb Brett Intertek testing of the samples revealed all were off-specificatio n

for either Sulphur Content or TSP.




                                                 4

148750.06509/126591494v.2
              Case 1:21-cv-06827 Document 1 Filed 08/13/21 Page 5 of 6




        20.     Monjasa incurred losses for the off-specification fuel by way of damages to th e

owners/operators of the M/Vs DIVINIGATE, MORNING CORNET, and PAC ANALTH for

amounts totaling $24,010.

        21.     Monjasa also utilized Marine Gas Oil (“MGO”) to blend the off-spec fuel

supplied by Freepoint to bring it up to specification. The cost to Monjasa of the MGO and

blending operations was $443,475.25.

        22.     Various other claims remain outstanding, and Monjasa seeks indemnity from

Freepoint to settle those additional claims.

        23.     Monjasa’s claims remain outstanding, notwithstanding demands to Freepoint f or

payment.

                       CAUSE OF ACTION – BREACH OF CONTRACT

24.     Monjasa repeats and realleges the allegations contained in paragraphs 1-23.

25.     Monjasa and Freepoint entered into the aforementioned Contracts whereby Freepoint

        agreed to sell and Monjasa agreed to purchase quantities of IFO 380 that had a Sulp h u r

        limit of 0.50% and complied with the specifications contained in ISO 8217:2010.

26.     Freepoint breached the Contracts by failing to provide fuel that complied with the

        Contracts’ specifications with respect to Sulphur Content and/or TSP.

27.     As a result of Freepoint’s breach of contract, Monjasa suffered losses and other damages

        in the amount of at least $467,485.25, for which Monjasa is entitled to compensation

        and/or indemnity.

28.     Freepoint is liable for all such damages incurred and to be incurred by Monjasa as a result

        of its provision of off-specification fuel.

        WHEREFORE, Monjasa respectfully requests that this Court:


                                                  5

148750.06509/126591494v.2
              Case 1:21-cv-06827 Document 1 Filed 08/13/21 Page 6 of 6




        1.      Enter judgment in favor of Monjasa and against Freepoint in the amount of

                $467,485.25 or such other amount as will be proven at trial on Monjasa’s claims

                herein;

        2.      Award to Monjasa prejudgment interest on the foregoing amount, together with

                its costs and fees incurred in connection with this matter; and

        3.      Grant such other and further relief as may be just and appropriate.


Dated: August 13, 2021
                                                            Respectfully submitted,

                                                            BLANK ROME LLP
                                                            Attorneys for Plaintiff

                                                            By /s/ Richard V. Singleton

                                                            Richard V. Singleton
                                                            Emma C. Jones
                                                            1271 Avenue of the Americas
                                                            New York, New York 10020
                                                            (212) 885-5000
                                                            RSingleton@blankrome.com
                                                            EJones@blankrome.com




                                                 6

148750.06509/126591494v.2
